Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The applicant amended claims 1, 8, and 15 to specify “identifying spatial coherence values from each of the filtered echo data output” from a plurality of clutter filters, then comparing and “selecting the preferred filter associated with the best spatial coherence value”, as shown in the applicant’s Figure 2.
	The prior art on record either does not explicitly teach the limitation of identifying spatial coherence values from each of the filtered echo data output, or does not explicitly teach the limitation of selecting the preferred filter associated with the best spatial coherence value, so the combination of the limitations imparts a novel and non-obvious function of the claimed system. 

The relevant prior art made of record:
Guracar (US 20050049496 A1, published March 3, 2005) discloses an ultrasound imaging system that selects the filter with maximum magnitude of the signal (see para. 0039 – “The switch 14 selects one of the outputs of the complex filter 12 in response to the detector 16 and comparison of the detected data by the comparator 20. For example, the comparator 20 outputs an index or control signal identifying an output of the complex filter associated with the maximum magnitude detected by the detector 16.”), but does not explicitly teach where the filter calculates spatial coherence values as the output.
J. Dahl, et al., “Harmonic Spatial Coherence Imaging: An Ultrasonic Imaging Method Based on Backscatter Coherence”, IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, vol. 59, no. 4, pp. 648-659, Apr. 2012 discloses an ultrasound imaging system that forms a spatial coherence function after filtering echo signals (from Fig. 1, “(b)…The echoes can then be used to form B-mode or SLSC images, or they can be (c) band-pass filtered at the second-harmonic frequency, 2*f0, for harmonic B-mode or harmonic spatial coherence imaging (HSCI)… (g) the echoes within the black box in (b) or (c) are cross-correlated with one another to form a spatial coherence function.”), but does not explicitly teach selecting the preferred filtered associated with the best spatial coherence value from a plurality of filters. 
A. G. Tartakovsky, et al., “Adaptive Spatial-Temporal Filtering Methods for Clutter Removal and Target Tracking,” IEEE Transactions – AES, pp. 1-14, Sep. 2007 discloses a system that auto-selects the optimal filter from a bank of spatial-temporal clutter rejection and stabilization filters (Fig. 1; see pg. 2, col. 2, para. 3 – “Auto-tuning and auto-selection algorithms that allow for automatic selection of the optimal filter from the bank for current conditions.”), but does not explicitly teach identifying spatial coherence values from each filter, or selecting the optimal filter associated with the best spatial coherence value. 
Taylor, Jr. (US 4709236 A, published November 24, 1987) discloses using a bank of doppler filters and selecting the filter with the peak signal output from the filter (see col. 3, lines 61-63 – “Using a bank of doppler filters can provide information on the speed or range rate of the target.”; see col. 5, lines 35-30 – “According to FIG. 5, the filter outputs 104 are applied to peak selectors 106 and 108. The filter outputs are from the current coherent processing interval (CPI) and preferably correspond to the logarithmic values of the signal amplitudes.”), but does not explicitly teach where the filter calculates spatial coherence values as the output. 
Bjaerum et al., “Clutter Filters Adapted to Tissue Motion in Ultrasound Color Flow Imaging,” IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, vol. 49, no. 6, pp. 693-704, Jun. 2002 discloses calculating the correlation matrix (spatial coherence) to adapt a filter for maximum reduction of clutter power (see pg. 703, col. 1, para. 3 – “The eigenvector regression filter provides maximum reduction of the clutter power for a specified dimension of the clutter space. As opposed to the whitening filter, it depends only on the eigenvectors of the correlation matrix and is not affected by the spatial variation in the clutter level.”), but does not explicitly teach selecting a preferred filter from a plurality of filters associated with the best spatial coherence. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/Oommen Jacob/Primary Examiner, Art Unit 3793